Citation Nr: 1630190	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a stroke.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right hand injury.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a May 2015 hearing before the Board.  In April 2015 correspondence, he requested that the hearing be rescheduled.  He then requested that the rescheduled (in June 2016) hearing be cancelled, and his hearing request is deemed withdrawn.

Although the March 2010 rating decision addressed the matter of service connection for residuals of a stroke de novo, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the Agency of Original Jurisdiction (AOJ) may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for diabetes mellitus is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied the Veteran service connection for residuals of a stroke based essentially on a finding that such disability was not shown to be related to his service.

2.  Evidence received since the June 2007 decision does not tend to show that the Veteran's residuals of a stroke are related to his service; does not relate to the unestablished fact necessary to substantiate the underlying claim of service connection for residuals of a stroke; and does not raise a reasonable possibility of substantiating such claim.
3.  An unappealed June 2007 rating decision declined to reopen a claim of service connection for residuals of a right hand injury (that was previously denied based essentially on a finding that such disability was not shown).

4.  Evidence received since the June 2007 decision does not tend to show that the Veteran has residuals of a right hand injury; does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection for residuals of a right hand injury; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for residuals of a stroke may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for residuals of a right hand injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is remanding the claim of service connection for diabetes mellitus for further development, a discussion of the impact of the VCAA on that matter is not necessary, as any notice or duty to assist omission is harmless.

Regarding the claims to reopen, VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He reported he received treatment, in 1975 and 1979 (at "Swedish Covenant" hospital and "Franklin [Boulevard] Hospital"), but did not respond with the pertinent identifying information sought by the AOJ in a January 2010 letter.  Notably, the ultimate responsibility to ensure that pertinent records of private treatment are received rests with the Veteran.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In a claim to reopen, VA's duty to assist by providing for an examination is not triggered unless the previously denied claim is, in fact, reopened.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

An unappealed June 2007 rating decision denied the Veteran service connection for residuals of a stroke (based essentially on a finding that his stroke was not shown to be related to his service), and declined to reopen a claim of service connection for residuals of a right hand injury (that was previously denied essentially on the basis that such disability was not shown).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Residuals of a Stroke

Because the Veteran did not appeal the June 2007 rating decision that denied service connection for residuals of a stroke, or submit new and material evidence in the year following, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105.

Evidence in the record at the time of the June 2007 rating decision included STRs (which are silent for complaints, treatment, or diagnoses related to a stroke or its residuals), VA treatment records and a June 2007 VA examination report (noting a history of cerebrovascular accident (CVA) with residual right-sided weakness), and the Veteran's own statements (reporting a stroke in May 2005).    

Evidence received since the June 2007 rating decision includes additional lay statements (indicating that the Veteran suffered a stroke that has caused residual disability and required therapy) and VA treatment records (that continue to show treatment for stroke residuals, but are silent regarding a nexus to service).  While such evidence is new in the sense that it was not previously in the record, to warrant reopening the previously denied claim, it must also relate positively to the previously unestablished fact (i.e., that the claimed stroke is related to the Veteran's service).  No additional evidence received does so.  While the June 2007 rating decision noted that the Veteran did not serve in Vietnam and that there was no evidence of exposure to herbicide agents in service, and he now alleges exposure to herbicides on Okinawa, the allegation regarding exposure to herbicide agents on Okinawa is presented with respect to the claim seeking service connection for diabetes mellitus.  The Veteran has not alleged, nor does the record suggest, that his stroke and its residuals are related exposure to herbicides.  Notably, strokes are not listed among the enumerated diseases that may be presumed to be due to exposure to herbicides, in fact, they are specifically excluded from that list.  See 38 C.F.R. § 3.309(e), note 2 (indicating that stroke is not encompassed in the definition of ischemic heart disease).  In light of the foregoing, the Board finds that the new evidence received does not relate positively to a previously unestablished fact necessary to substantiate the underlying claim of service connection for residuals of a stroke; and even under the low threshold standard for reopening endorsed by the Court in Shade, it does not raise a reasonable possibility of substantiating such claim.  Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for residuals of a stroke may not be reopened.




Residuals of a Right Hand Injury

A March 1972 rating decision denied the Veteran service connection for residuals of a right hand injury based essentially on a finding that, although STRs show a right hand injury in service, a current right hand disability was not shown.  The Veteran was notified of the decision and did not appeal it; therefore, it became final.  Thereafter, he sought to reopen that claim, and a June 2007 rating decision denied the claim to reopen.  He did not appeal that decision, or submit new and material evidence in the year following, and that decision is final based on the evidence then of record, and is the last prior final denial in this matter. 

Evidence in the record at the time of the June 2007 rating decision included STRs (showing a September 1970 right hand injury), a February 1972 VA examination report (finding no residuals of a right hand contusion in service), VA treatment records (that are silent for complaints, treatment, or diagnosis related to a right hand disability), a June 2007 VA examination report (that is silent for complaints, treatment, or diagnosis related to a right hand disability), and a lay statement (indicating the Veteran could not remember where he injured his right wrist).  

Evidence received since the June 2007 rating decision includes additional lay statements (that allege the Veteran injured his "right side" in service) and additional VA treatment records (that are silent for complaints, treatment, or diagnosis related to a right hand disability).  While such evidence is new in the sense that it was not previously in the record, it is not material.  To be material, the additional evidence received must relate positively to the previously unestablished fact (that he has a current right hand disability) needed to substantiate the underlying claim of service connection.  No such evidence has been received.  Consequently, the evidence received since the June 2007 rating decision does not relate to a previously unestablished fact needed to substantiate the underlying claim of service connection for residuals of a right hand injury and, even under the low threshold standard to reopen under Shade, does not raise a reasonable possibility of substantiating such claim.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for residuals of a right hand injury may not be reopened.
The preponderance of the evidence is against the Veteran's claims to reopen claims of service connection for residuals of a stroke and for residuals of a right hand injury; therefore, the benefit of the doubt rule does not apply, and the appeals in these matters must be denied.


ORDER

The appeal to reopen a claim of service connection for residuals of a stroke is denied.

The appeal to reopen a claim of service connection for residuals of a right hand injury is denied.


REMAND

The Veteran contends that he has type 2 diabetes mellitus that is related to his exposure to herbicide agents in service.  He claims that he handled barrels of unknown chemicals that he now believes were herbicides in Vietnam and Okinawa.  While his service personnel records do not show he served in Vietnam, they do confirm that he was stationed in Okinawa.  However, the record does not reflect that any development to verify his alleged exposure to herbicides in service was completed.  Consequently, a remand for such development is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide identifying information (approximate dates, locations, circumstances, etc.) regarding his alleged exposure to herbicides while serving in Okinawa.  Thereafter, the AOJ should determine whether the information provided is sufficient to seek verification of such exposure.  If so, the AOJ should request from the C&P service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used, stored, or otherwise present at or near the Veteran's duty station on Okinawa. 

If exposure is not verified by the request to C&P, verification should be sought from the Joint Services Records Research Center (JSRRC).  The AOJ should forward a list of the Veteran's service dates and duty locations (specifically those in Okinawa) as well as his contentions regarding the nature of his exposure to herbicides in service to the JSRRC and request verification of such exposure.  The results of this development should be outlined in a memorandum for the record.  If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify exposure to herbicides in service.

2. Then, after conducting any additional development suggested by the results of the development ordered above, the AOJ should review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


